295 Ga. 220
FINAL COPY

             S14Y0892. IN THE MATTER OF ERIC C. LANG.

      PER CURIAM.

      This disciplinary matter is before the Court on a second petition for

voluntary discipline filed by Eric C. Lang (State Bar No. 435515), who now

seeks a 24-month suspension to run concurrently to the existing 12-month

suspension that this Court imposed following his filing of an earlier petition for

voluntary discipline involving a different matter. See In the Matter of Lang, 292

Ga. 894 (741 SE2d 152) (2013). The Court rejected Lang’s first petition

addressing the misconduct involved in this matter, which sought a six-month

suspension consecutive to his existing suspension. See In the Matter of Lang,

294 Ga. 482, 482 (754 SE2d 365) (2014).

      According to the current petition, Lang, who was admitted to the Bar in

1990, represented a client who had been sued on a note. Summary judgment

was granted against the client in 2012 on all issues except damages. On May 1,

2013, while Lang’s petition for voluntary discipline in the prior matter was

pending in this Court, there was a final hearing on damages and judgment was

entered against the client. Lang did not tell the client about the hearing or the
judgment. When this Court imposed its suspension on Lang on May 6, 2013,

he informed his client of the suspension, but he still did not tell the client about

the unfavorable judgment. The client first learned of the judgment in July 2013,

when he received a notice of garnishment. When asked for an explanation,

Lang finally disclosed the result of the May 1 hearing.

      Lang admits that by this conduct he violated Rules 1.3 and 1.4 of the

Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The

maximum sanction for a violation of Rule 1.3 is disbarment, and the maximum

sanction for a violation of Rule 1.4 is a public reprimand.

      In mitigation, Lang offers that he was experiencing emotional problems

during the relevant time, including continuing treatment for bipolar disorder and

major depressive disorder.       He states that he has completed Ridgeview

Institute’s year-long impaired professionals program and that his treatment is

ongoing and involves adjustments to medication, which adjustments are not yet

complete, and that although he has been in intensive treatment since October

2012, he did not experience longer term stability until October 2013. Lang also

submits that he has attempted to mitigate any damages to his client by arranging

and paying for substitute counsel and by assisting substitute counsel within the

                                         2
bounds permitted by his suspension, providing an affidavit in support of the

client’s motion for out-of-time appeal and conducting research related to the

garnishment action that uncovered an underlying error that should lead to

significant financial benefit to his client. Lang further states that he has

otherwise exhibited good character, integrity, and reputation, and is deeply

remorseful and has apologized to his client. He also notes that while he can

apply for reinstatement as early as May 6, 2014, the current suspension is

actually indefinite, continuing until such time as he can receive certification that

he is mentally fit to practice law, and he does not intend to seek reinstatement

in May 2014.

      Lang consents to a suspension of 24 months to run concurrently from the

start date of his existing suspension, May 6, 2013.             He asks that his

reinstatement be conditioned upon a finding by a licensed psychologist or

psychiatrist that he is mentally competent to practice law; that for a three-year

period following the termination of his suspension, his continued active status

be conditioned upon a quarterly report to the Committee on Lawyer Impairment

that he is mentally competent to practice law; and that he execute a waiver of

confidentiality with respect to the State Bar’s Office of the General Counsel and

                                         3
his psychologist or psychiatrist for the Committee on Lawyer Impairment. He

also acknowledges the serious errors he made.

      The Bar requests that the Court accept the petition, stating that an

extension of Lang’s current suspension for one year, with the conditions

suggested, is appropriate to protect the public and to allow Lang to address his

mental health issues. The Bar also notes that Lang received an Investigative

Panel reprimand in 2008.

      Having considered the matter fully, we agree that a suspension is the

appropriate sanction. The suspension cannot be made retroactive to May 6,

2013, as Lang suggests, because he has not demonstrated that it is properly

entered nunc pro tunc.

      [W]hen an attorney requests entry of a suspension or voluntary
      surrender order nunc pro tunc, it is the lawyer’s responsibility to
      demonstrate that [he] voluntarily stopped practicing law, the date on
      which [his] law practice ended, and that [he] complied with all the
      ethical obligations implicated in such a decision, such as assisting
      clients in securing new counsel and facilitating the transfer of client
      files and critical information about ongoing cases to new counsel.

In re Onipede, 288 Ga. 156, 157 (702 SE2d 136) (2010) (emphasis added).

Lang did not stop practicing law voluntarily on May 6, 2013, but rather was

required to do so by this Court’s order. See In the Matter of Mathis, 288 Ga.

                                        4
548, 549-550 (705 SE2d 158) (2011) (Nahmias, J., dissenting) (explaining that

entering a suspension order nunc pro tunc is not appropriate when the lawyer

stopped practicing law as a result of a suspension). Lang also has not shown

that by May 6, 2013, he had complied with the ethical obligation to facilitate the

transfer of the case at issue here. To the contrary, Lang’s misconduct in this

case was still ongoing as of the date on which he suggests we should say that he

was suspended for that misconduct, since he did not inform his client of the

adverse judgment until his client inquired about the garnishment imposed in

July 2013.

      However, the discipline proposed by Lang in his petition would make his

new suspension run for one year beyond May 6, 2014, and an additional one-

year suspension is the discipline the Bar recommends. Considering all of the

circumstances, we agree that such a suspension is appropriate, and we hereby

order that Eric C. Lang be suspended from the practice of law for 12 months, to

begin on May 6, 2014 and with the conditions on reinstatement set forth above.

At the conclusion of the suspension imposed in this matter, if Lang wishes to

seek reinstatement, he must offer proof to the State Bar’s Office of General

Counsel that the above conditions have been met. If the State Bar agrees that


                                        5
the conditions have been met, it will submit a notice of compliance to this Court,

and this Court will issue an order granting or denying reinstatement. Lang is

reminded of his duties under Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted. Twelve-month suspension with

conditions. All the Justices concur.



                            Decided May 19, 2014.

      Suspension.

      Peters, Rubin & Sheffield, Robert G. Rubin, for Lang.

      Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                        6